DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.  Claims 1-20 are rejected in this Office action.

Terminal Disclaimer
The terminal disclaimer filed on November 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application No. 16/722244 and US Patent No. 10,772,346 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spelman et al (US 20130209658) in view of Schrader et al (US 20120322750) and DeMan (Principles of Food Chemistry) for the reasons set forth in  rejecting the claims in the last Office action.
With respect to claim 1,  Spelman et al teach a food composition including a solution of about 5,000 ppm to about 300,000 ppm steviol glycoside; about 1,000 ppm to about 995,000 ppm food grade non-aqueous solvent; with a balance being water (see entire document, especially the abstract).  Spelman et al teach a sweetening or flavor enhancing liquid concentrate, demonstrating sustained solubility of a sweetener over time (see paragraph [0002]). Spelman et al teach (Paragraph [0006]) that in some embodiments, the steviol glycoside is at least about 95% rebaudioside A and that the steviol glycoside component may include but is not limited to a mixture of stevioside and other steviol glycosides, such as rebaudioside A, rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, dulcoside A, dulcoside B, rubusoside, stevia, stevioside, and steviolbioside.  Spelman et al teach the food composition includes about 1,000 ppm to about 995,000 ppm food grade non-aqueous solvent. The food grade non-aqueous solvent may include ethanol, propylene glycol, 1,3-propanediol, triacetin, ethyl acetate, benzyl alcohol, glycerin, and combinations thereof (see paragraph [0009]).  Spelman et al teach the steviol glycosides stay in solution for at least one week to about 33 months (see paragraph [0010]).
Spelman et al teach the food composition includes about 1,000 ppm to about 995,000 ppm food grade non-aqueous solvent. The food grade non-aqueous solvent may include ethanol, propylene glycol, 1,3-propanediol, triacetin, ethyl acetate, benzyl alcohol, glycerin, and combinations thereof (see paragraph [0009]).
With respect to claims 2-4, Spelman et al teach a clear solution (see paragraph [0034] and Example 3) and maintenance of the solution for at least one week to about 33 months (see paragraph [0010]).
With respect to claims 5-14, Spelman et al teach that food compositions may include additional components to achieve the desired final product. For example, liquid concentrates may include flavorings, preservatives, coloring, vitamins, electrolytes, minerals, herbs, spices, proteins, amino acids, peptides and fortification (see paragraph [0062]).
With respect to claims 15-17, Spelman et al teach that extracts of NHPSs may be used in any purity percentage. Spelman et al teach when a NHPS is used as a non-extract, the purity of the NHPS may range, for example, from about 0.5% to about 99% (see Paragraph [0026]).  Examples 1 and 5 of Spelman et al employed SG-95, which is a steviol glycoside product manufactured by PureCircle containing about 95% by weight stevia glycosides, including about 60 to about 65% by weight rebaudioside A.  Spelman et al teach the steviol glycoside is at least about 95% rebaudioside A. The steviol glycoside component may include but is not limited to a mixture of stevioside and other steviol glycosides, such as rebaudioside A, rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, dulcoside A, dulcoside B, rubusoside, stevia, stevioside, and steviolbioside (Paragraphs [0006] and [0026]).  Spelman et al teach a food composition includes a solution of about 5,000 ppm (i.e. about 0.5 %) to about 300,000 ppm (i.e. about 30%) steviol glycoside: about 1,000 ppm to about 995,000 ppm food grade non-aqueous solvent; with a balance being water (see paragraph [0003]).
With respect to claims 18-20, Spelman et al teach that the present invention generally relates to compositions and methods for a food composition, such as a sweetening or flavor enhancing liquid concentrate, demonstrating sustained solubility of a sweetener over a desired length of time (see paragraph [0002]).  Spelman et al teach steviol glycosides stay in solution for at least one week to about 33 months (see paragraphs [0010] and [0018]).
	The claims differ as to the use of Quillaja tree extract as the emulsifier.
	Schrader et al disclose a sweetener composition comprising saponin or one, two, three or more saponins that are preferably selected from the group consisting of quillaic saponins, since quillaic saponins allow for the highest solubility and (precipitation/recrystallization) stability of polyphenols, flavonoids and/or diterpenoid glucosides (see entire document, especially paragraphs [0013] and  [0021]).  Schrader et al disclose that saponins may be obtained from vegetable plants such as tomatoes, potatoes, soy beans as well as herbs and teas. Preferably, the saponins are selected from the quillaic acid saponins.  Quillaic acid saponins may be obtained from the bark of the so called "soap bark tree.”  Most preferably, the saponins are part of an extract from the bark of the soap bark tree (see paragraph [0022]).  Schrader et al disclose “solubilisates” containing 40 parts by weight Quillaia extract (water content: 72%) per 1000 parts by weight solubilisate, which is equal to 1.52% by weight of dry Quillaia extract (see Example 1, Table in paragraph [0142]).
Schrader et al disclose the use of gum arabic, pectin, and starches as emulsifying polymers (see paragraph [0020] and claim 2).
DeMan discloses the conventional use of emulsifiers (see page 409).
	It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use Quillaja tree extract in that of Spelman et al as taught by Schrader et al because the use of Quillaja tree extract would provide a source of saponins which would allow for the highest solubility.

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.
Applicant argues that the Examiner incorrectly cites Spelman et al as teaching steviol glycosides stay in solution for at least one week to about 33 months and that Spelman et al does not teach an emulsifier.
Spelman et al teach “(i)n some embodiments, steviol glycosides stay in solution for at least one week to about 33 months” (paragraph [0010]).  Applicant’s argument is not understood.   
As set forth above, Schrader et al disclose a sweetener composition comprising saponin or one, two, three or more saponins that are preferably selected from the group consisting of quillaic saponins, since quillaic saponins allow for the highest solubility and (precipitation/recrystallization) stability of polyphenols, flavonoids and/or diterpenoid glucosides (see entire document, especially paragraphs [0013] and  [0021]).  Schrader et al disclose that saponins may be obtained from vegetable plants such as tomatoes, potatoes, soybeans as well as herbs and teas. Preferably, the saponins are selected from the quillaic acid saponins.  Quillaic acid saponins may be obtained from the bark of the so called "soap bark tree.”  Most preferably, the saponins are part of an extract from the bark of the soap bark tree (see paragraph [0022]).  
DeMan is cited to teach the conventional use of emulsifiers (see page 409).
In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
December 3, 2021